Name: 2005/747/EC: Commission Decision of 21 October 2005 amending for the purposes of adapting to technical progress the Annex to Directive 2002/95/EC of the European Parliament and of the Council on the restriction of the use of certain hazardous substances in electrical and electronic equipment (notified under document number C(2005) 4054) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  environmental policy;  health;  consumption;  electronics and electrical engineering;  technology and technical regulations;  deterioration of the environment;  iron, steel and other metal industries
 Date Published: 2008-12-05; 2005-10-25

 25.10.2005 EN Official Journal of the European Union L 280/18 COMMISSION DECISION of 21 October 2005 amending for the purposes of adapting to technical progress the Annex to Directive 2002/95/EC of the European Parliament and of the Council on the restriction of the use of certain hazardous substances in electrical and electronic equipment (notified under document number C(2005) 4054) (Text with EEA relevance) (2005/747/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) In accordance with Directive 2002/95/EC the Commission is required to evaluate certain hazardous substances prohibited pursuant to Article 4(1) of that Directive. (2) Certain materials and components containing lead and cadmium should be exempt (or continue to be exempt) from the prohibition, since the use of these hazardous substances in those specific materials and components is still unavoidable. (3) Some exemptions from the prohibition for certain specific materials or components should be limited in their scope, in order to achieve a gradual phase-out of hazardous substances in electrical and electronic equipment, given that the use of those substances in such applications will become avoidable. (4) Pursuant to Article 5(1)(c) of Directive 2002/95/EC each exemption listed in the Annex must be subjected to a review, at least every four years or four years after an item is added to the list, with the aim of considering deletion of materials and components of electrical and electronic equipment if their elimination or substitution via design changes or materials and components which do not require any of the materials or substances referred to in Article 4(1) are technically or scientifically possible, provided that the negative environmental, health and/or consumer safety impacts caused by substitution do not outweigh the possible environmental, health and/or consumer safety benefits thereof. (5) Directive 2002/95/EC should therefore be amended accordingly. (6) Pursuant to Article 5(2) of Directive 2002/95/EC the Commission has consulted producers of electrical and electronic equipment, recyclers, treatment operators, environmental organisations and employee and consumers associations and forwarded the comments to the Committee established by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste (2), hereinafter the Committee. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 October 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. Directive as amended by Commission Decision 2005/717/EC (OJ L 271, 15.10.2005, p. 48). (2) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX Annex to Directive 2002/95/EC is amended as follows: 1. point 7 is replaced by the following: 7.  Lead in high melting temperature type solders (i.e. lead-based alloys containing 85 % by weight or more lead),  lead in solders for servers, storage and storage array systems, network infrastructure equipment for switching, signalling, transmission as well as network management for telecommunications,  lead in electronic ceramic parts (e.g. piezoelectronic devices).; 2. point 8 is replaced by the following: 8. Cadmium and its compounds in electrical contacts and cadmium plating except for applications banned under Directive 91/338/EEC (1) amending Directive 76/769/EEC (2) relating to restrictions on the marketing and use of certain dangerous substances and preparations. 3. the following points are added: 11. Lead used in compliant pin connector systems. 12. Lead as a coating material for the thermal conduction module c-ring. 13. Lead and cadmium in optical and filter glass. 14. Lead in solders consisting of more than two elements for the connection between the pins and the package of microprocessors with a lead content of more than 80 % and less than 85 % by weight. 15. Lead in solders to complete a viable electrical connection between semiconductor die and carrier within integrated circuit Flip Chip packages. (1) OJ L 186, 12.7.1991, p. 59. (2) OJ L 262, 27.9.1976, p. 201.;